DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 13) that Ananthanarayanan does not teach a configuration in which the metadata databases of the plurality of other sites being in a non-updated state and that a site that receives an inquiry updates its metadata database. Examiner respectfully disagrees.
When the local cache cluster (i.e., a site) receives a read request (i.e., inquiry) that causes cache miss (Ananthanarayanan: [0037]) and the requested object has pending write operations (i.e., non-updated state) for the remote cluster (i.e., other site) (Ananthanarayanan: [0043]), the read request is blocked until the write queue (i.e., metadata) is flushed (i.e., updated) to propagate pending write operations to the remote cluster (Ananthanarayanan: [0056]).
Therefore, one having ordinary skill in the art would be motivated to adopt, for every node of Ying’s P2P file system, the write queue of Ananthanarayanan such that write requests from peer nodes are delayed until the written data is needed by a read request, in order to enhance response time of file access.
Applicant further states (pp. 13-14) that Ananthanarayanan does not teach the claim element “wherein the first associated file does not contain data, and data is acquired from the file asynchronously to the access request”. Examiner respectfully disagrees.
Ananthanarayanan teaches asynchronous file fetching (i.e., acquiring) from remote cluster to local cluster. The required bytes of a requested file are fetched first, while the rest is fetched asynchronously after the request is complete (Ananthanarayanan: [0037]). The state of a cached object indicates if the object is incomplete (i.e., partially fetched) or empty (i.e., containing no data) (Ananthanarayanan: [0036]).
Therefore, one having ordinary skill in the art would be motivated to utilize Ananthanarayanan’s asynchronous file fetching in Ying’s P2P file system such that read requests by peer nodes fetch required portions of a file first while the rest is delayed, in order to enhance response time of file access.
In summary, Ying and Ananthanarayanan combined teaches the argued limitations of independent claims 1 and 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ying et al. US patent application 2015/0312335 [herein “Ying”], and further in view of Ananthanarayanan et al. US patent application 2011/0145499 [herein “Ananthanarayanan”].
Claim 1 recites “A storage system, comprising: a plurality of sites each comprising a plurality of storages which provide a file system, wherein each storage comprises a storage apparatus storing data of a file and a controller connected to the storage apparatus, wherein the plurality of storages respectively include, at each site, the file which includes data, an associated file which is associated with the file and refers to the file, and a metadata database which stores metadata regarding the file and the associated file,”
Ying teaches a distributed file system on a P2P network of nodes (i.e., sites) [0008]. A file is created at an originating node, which divides the file into one or more pages, and replicates the file (i.e., associated files) to a replica group of one or more nodes [0067], which may or may not include the originating node. A node is in the group if its identifier most closely matches the file name [0058]. Each node in the group maintains a responsibility table (i.e., metadata database) to keep track of (i.e., refer to) the files for which nodes in the group are responsible [0070].
Claim 1 further recites “wherein the plurality of storages respectively include, at each site, a different file, a different associated file, and a different metadata database,”
Ying divides a file into one or more pages, ingests them through one or more originating nodes [0062], and replicates each of them to a node that most closely matches the name of the page – file name followed by page number [0067]. In other words, different files and different pages of the same file can be ingested and replicated to different nodes.
Claim 1 further recites “wherein the controller manages the file and the associated file in a same site, and, when the file is to be updated in the same site, the controller updates the file and the associated file based on a reference status from the associated file, and updates the metadata database of the site,”
When a file is created in Ying, the originating node establishes periodic communication via keep-alive messages [0069] between nodes in the file's replica group, which are equally responsible for the file [0068]. A node in the group is located by matching its identifier to the file name mathematically [0060]. When a file is overwritten (i.e., updated), every node in its replica group (i.e., reference status) is notified to update the relevant pages and associated metadata accordingly [0074], with a keep-alive message sent from one node to another in the group containing the list of known responsible nodes for that file [0070].
Claim 1 further recites “wherein when an access request for accessing a file stored in another site is received, the controller makes an inquiry to a plurality of other sites, the metadata databases of the plurality of other sites being in a non-updated state with respect to reflecting the update of the file and the associated file,”
Ying load-balances both files and jobs across the P2P network, by distributing pages of a file evenly, and distributing MapReduce tasks of a job to the nodes bearing relevant pages [0058]. A client delivers a job on a file (i.e., access request) to any node (i.e., inquiry source) [0118]. The task scheduler at the node pings (i.e., inquires) nodes in the file’s replica group (i.e., metadata) and, based on their response (i.e., reply), determines one or more least-busy nodes to perform tasks of the job [0117].
Ying does not disclose the limitation on non-updated state; however, Ananthanarayanan teaches asynchronous file fetching from remote cluster to local cache cluster (Ananthanarayanan: [0005]). Both read and write operations are performed locally first (Ananthanarayanan: fig. 4-5; [0037] [0050]), and remote write operations are performed asynchronously (Ananthanarayanan: [0056]). A cache state is associated with every object at the local cluster (Ananthanarayanan: [0028]), together with a write queue for the same object capturing all pending (i.e., non-updated) write operations (Ananthanarayanan: [0043]).
Claim 1 further recites “wherein a controller of a site receives the inquiry and upon receiving the inquiry, updates the metadata database to reflect the update of the file and the associated file and returns a reply to a controller of the site of an inquiry source based on the metadata database in which the update of the file and the associated file have been reflected, and”.
Ying does not disclose this limitation; however, when there is a cache miss requiring a remote read while there are pending write operations to be propagated to the remote cluster, a remote read request would trigger a flush of its write queue (i.e., update metadata to reflect update of files) (Ananthanarayanan: [0058]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Ananthanarayanan. One having ordinary skill in the art would have found motivation for every node of Ying’s P2P file system to adopt the write queue of Ananthanarayanan such that write requests from peer nodes are delayed until the written data is needed by a read request, in order to enhance response time of file access.
Claim 1 further recites “wherein a controller of the inquiry source creates a first associated file for accessing the file corresponding to the access request in a site of a controller that received the access request based on the reply to the inquiry and based on the metadata in which the update of the file and the associated file have been updated, and accesses the data of the file based on the created first associated file,”
In Ying, a client delivers a job on a file to any node [0118]. The task scheduler at the node pings nodes in the file’s replica group and, based on their response (i.e., reply), determines one or more least-busy nodes to perform the map and reduce tasks of the job (i.e., first associated file) [0117].
Claim 1 further recites “wherein the first associated file does not contain data, and data is acquired from the file asynchronously to the access request.”
Ying does not disclose this limitation; however, Ananthanarayanan teaches asynchronous file fetching (i.e., acquiring) from remote cluster to local cluster. The required bytes of a requested file are fetched first, while the rest is fetched asynchronously after the request is complete (Ananthanarayanan: [0037]). The state of a cached object indicates if the object is incomplete (i.e., partially fetched) or empty (i.e., containing no data) (Ananthanarayanan: [0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Ananthanarayanan. One having ordinary skill in the art would have found motivation to utilize Ananthanarayanan’s asynchronous file fetching in Ying’s P2P file system such that read requests by peer nodes fetch required portions of a file first while the rest is delayed, in order to enhance response time of file access.
Claim 13 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The storage system according to claim 1, wherein when the access request is a search request, a controller of a storage of a first site that received the search request sends a search query to storages of the plurality of other sites,”
In Ying, the node (i.e., first site) receiving a job (i.e., search request) on a file divides the job into one or more MapReduce tasks (i.e., search queries), which are distributed (i.e., sent) to nodes in the file's replica group [0119].
Claim 2 further recites “wherein a controller of the storage that received the search query sends, to the storage of the first site, metadata of a file corresponding to the search query, and wherein the controller of the storage of the first site creates an associated file for referring to the file based on metadata of the file corresponding to the search query sent from at least one of the plurality of sites.”
The initial job node in Ying becomes a reporting node responsible to collect task status reports (i.e., results of search queries – metadata), from all task nodes who receive search query, into a log (i.e., associated file) [0088].

Claim 3 recites “The storage system according to claim 2, wherein the controller of the storage of the first site sends, to a request source of the search request, metadata of the file corresponding to the search query sent from the at least one of the plurality of sites, and”.
A client in Ying (i.e., request source) delivers a job (i.e., search request) to any node [0118] – the initial job node (i.e., first site), which becomes a reporting node responsible to collect task status reports (i.e., results of search queries – metadata) from all task nodes into a log [0088].
Claim 3 further recites “wherein when a request for accessing the file corresponding to the search query is received from the request source of the search request, the controller creates an associated file for referring to the file.”
In Ying, the node receiving the job (i.e., request source) becomes a reporting node responsible to collect results (i.e., associated files) of MapReduce tasks from task nodes into an output file for display to a client [0119].

Claim 4 recites “The storage system according to claim 2, wherein the controller of the storage that received the search query acquires metadata of the file corresponding to the search query from the metadata database and sends the acquired metadata to the storage of the first site”.
For each node in a file's replica group, Ying maintains a responsibility table (i.e., metadata database) to keep track of (i.e., refer to) the files, both original and replicates (i.e., associated files), for which nodes in the group are responsible [0070]. The initial job node (i.e., inquiry source) sends the task to a first node in the group and, based on its response (i.e., reply), determines whether the task should be sent further to a second node in the group [0119].

Claim 6 recites “The storage system according to claim 1, wherein, when the file is updated, the associated file for referring to the file is also updated.”
When a file is overwritten (i.e., updated) in Ying, all nodes in its replica group are notified to update accordingly [0074]. Infrequently changed metadata is stored and updated together with the file [0084].

Claim 8 recites “The storage system according to claim 6, wherein, when a frequency of referring to the file is less than a frequency that the associated file of another site is referenced, the file and the associated file are switched.”
Ying load-balances both files and jobs across the P2P network, by distributing pages of a file evenly, and distributing MapReduce tasks of a job on a file to the nodes bearing relevant pages [0058]. A client delivers a job to any node [0118], and the task scheduler distributes tasks of the job to one or more least-busy (i.e., frequency of referring) node in the file's replica group having access to the file (i.e., associated files) [0117].

Claim 9 recites “The storage system according to claim 1, wherein the first associated file is created as a stub file.”
Ying teaches claim 1, but does not disclose this claim; however, Ananthanarayanan teaches asynchronous file fetching (i.e., acquiring) from remote cluster to local cluster (Ananthanarayanan: [0005]). The state associated with a cached object indicates if the object is incomplete (i.e., partially fetched) or empty (i.e., stub) (Ananthanarayanan: [0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Ananthanarayanan. One having ordinary skill in the art would have found motivation to utilize Ananthanarayanan’s asynchronous file fetching in Ying’s P2P file system read requests by peer nodes fetch required portions of a file first while the rest is delayed, in order to enhance response time of file access.

Claim 11 recites “The storage system according to claim 1, wherein the storage apparatus of the storage of each the plurality of sites stores site-to-site connection management information for managing a connection status between the sites,”
Every node in Ying exchanges information with its neighboring nodes (i.e., site-to-site connection information) [0057].
Claim 11 further recites “wherein the storage apparatus of the storage of each the plurality of sites includes data site information indicating the sites containing all data of the file, and”.
Ying replicates a file to a replica group of one or more nodes [0067]. A node is in the group (i.e., containing the file) if its identifier (i.e., site information) most closely matches the file name [0058].
Claim 11 further recites “wherein the controller of the storage decides the site from which the data of the file is to be acquired based on the data site information and the site-to-site connection management information, and acquires the data from the decided site.”
Ying divides a job to acquire a file into one or more MapReduce tasks, which are distributed to nodes in the file's replica group [0119]. A task is distributed to a node in the group (i.e., decided site) to minimize the number of hops from the task to its data [0039].

Claim 12 recites “The storage system according to claim 1, wherein the file has an original status; and wherein the associated file includes a file of a stub status, a file of a cache status, and a file of a replica status.” According to the instant specification [0044], the cache status and the replica status are both the file status comprising all data.
Ying teaches claim 1, but does not disclose this claim; however, Ananthanarayanan teaches asynchronous file fetching from remote cluster (i.e., original status) to local cluster (Ananthanarayanan: [0005]). The state of a cached object indicates if the object is incomplete or empty (i.e., stub status), or complete (i.e., cache or replica status) (Ananthanarayanan: [0036]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Ananthanarayanan. One having ordinary skill in the art would have found motivation to utilize Ananthanarayanan’s asynchronous file fetching in Ying’s P2P file system to enhance parallelism in file access.

Claim 14 recites “The storage system according to claim 1, wherein when the file is to be updated in the same site, the controller updates the metadata database of the same site, and updates the metadata database of another site of an associated file of the other site referring to the file of the same site.”
When a file is created in Ying, the originating node establishes periodic communication via keep-alive messages [0069] between nodes in the file's replica group, which are equally responsible for the file [0068]. A node in the group is located by matching its identifier to the file name mathematically [0060]. When a file is overwritten (i.e., updated) at a node (i.e., same site), every node in its replica group (i.e., other site) is notified to update the relevant pages and associated metadata accordingly [0074], with a keep-alive message sent from one node to another in the group containing the list of known responsible nodes for that file [0070].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ying as applied to claim 1 above, and further in view of File and Folder Basic NTFS Permission. http://www.ntfs.com/ntfs-permissions-file-folder.htm, pp. 1-9, 2016 [herein “NTFS”].
Claim 5 recites “The storage system according to claim 4, wherein the storage apparatus of the storage of each of the plurality of sites stores access right management information for managing a metadata access right for accessing the metadata stored in the metadata database, and a data access right for accessing the data of the file stored in the storage apparatus,”
Ying teaches claim 4, but does not disclose this limitation; however, the industry-standard file system NTFS supports access permissions (i.e., rights) on files and folders (NTFS: pp. 1).
Claim 5 further recites “wherein the controller of the storage that received the search query acquires metadata of the file corresponding to the search query from the metadata DB and, among the acquired metadata, sends, to the storage of the first site, the metadata for which a metadata access right is determined to exist based on the access right management information, and”.
The initial job node in Ying becomes a reporting node responsible to collect status reports (i.e., results of search queries – metadata) from all task nodes into a log [0088]. Ying does not disclose this limitation; however, the industry-standard file system NTFS supports access permissions on files and folders (NTFS: pp. 1).
Claim 5 further recites “wherein when it is determined that there is a data access right for accessing the data of the file based on the access right management information, the controller of the storage instructed to access the data of the file acquires the data of the file from its own site or another site and sends the acquired data to a request source of the access.”
The initial job node in Ying collects results from all task nodes (i.e., own site or another site) into an output file (i.e., acquired data) for display to a client (i.e., request source) [0119]. Ying does not disclose this limitation; however, the industry-standard file system NTFS supports access permissions on files and folders (NTFS: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with NTFS. One having ordinary skill in the art would have found motivation to adopt NTFS access permissions in Ying’s P2P file system to manage access of both responsibility tables (i.e., metadata DB) and all replicas of files by all task nodes.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ying as applied to claim 1 above, and further in view of Anglin et al. US patent application 2017/0032006 [herein “Anglin”].
Claim 7 recites “The storage system according to claim 6, wherein when the file is being referred to from the associated file, the file is updated while setting aside the file before being updated, and”.
Ying teaches claim 6, but does not disclose this claim; however, Anglin teaches replication of object versions from source to target storage, where an object is changed (i.e., updated) by creating a new version leaving the existing version untouched (i.e., set aside), and the new version can optionally be replicated (Anglin: [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Anglin. One having ordinary skill in the art would have found motivation to implement Ying’s P2P file system in Anglin’s versioning system to enhance parallelism in file access.
Claim 7 further recites “the associated file can also be updated by acquiring the data of the file by selecting the file before being updated and the file after being updated.”
When a file is overwritten (i.e., updated) in Ying, all nodes in its replica group (i.e., nodes that acquired the file) are notified to dispose of existing data (i.e., file before being updated) before sending any data from the new file (i.e., file after being updated) [0074].

Claim 10 recites “The storage system according to claim 1, wherein: the file is associated with a UUID (Universally Unique Identifier) and a version; and the controller of the storage creates an associated file by associating the UUID and the version, and creates information indicating a file path of the associated file in its own site.”
Ying teaches claim 1, but does not disclose this claim; however, Anglin identifies an object uniquely by the combination of an object identifier (i.e., UUID) and a version number (Anglin: [0027]). An object at the source (i.e., file) can be replicated to the target (i.e., associated file) (Anglin: [0028]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ying with Anglin. One having ordinary skill in the art would have found motivation to implement Ying’s P2P file system in Anglin’s versioning system to enhance parallelism in file access.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163